Citation Nr: 0903750	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  04-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded this claim to the AMC/RO in 
August 2007. 

The Board notes the record contains a photo copy of a 
February 2006 Notice of Disagreement with a January 2006 
rating action, together with an October 2007 statement 
requesting the Board take jurisdiction over the claims 
contained in the January 2006 rating action.  However, the 
Board does not properly have jurisdiction over this claims, 
(see 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202), and 
therefore, these matters are referred to the RO for 
appropriate action.    


FINDINGS OF FACT

A diabetic condition was not present until many years after 
service and did not result from an incident during service, 
to include exposure to herbicides.


CONCLUSION OF LAW

A diabetic condition was not incurred in or aggravated by 
active service, nor may service connection for such a 
disability be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibility in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in a June 2004 letter to the 
veteran.  Although not completed prior to the August 2002 
adjudication of the claim, the veteran's various submissions 
through the course of the appellate process reflect his 
knowledge of the requirements to establish entitlement to the 
benefits sought as well as his meaningful participation in 
the adjudication of his claim; moreover, he has been 
represented by a service organization throughout the appeal 
and allowed an opportunity to submit additional evidence 
(which he did).  Consequently, the Board finds that the 
essential fairness of the adjudication was not affected and 
that any defect in notice did not result in any prejudice to 
the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Importantly, the veteran's service treatment, VA treatment, 
and private treatment records have been obtained, and the 
AMC/RO has fully complied with the August 2007 Board remand 
of the veteran's claim.  The veteran in a July 2007 
correspondence withdrew his request for a hearing, and the 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The Board finds a VA examination is not required, as there is 
no reason to believe that the veteran's current disability is 
related to service.  Although the veteran's September 2004 
statement, and his numerous others, maintain that he was 
exposed to herbicides while on active duty, no evidence in 
the veteran's service personnel record, service treatment, or 
from the U.S. Army and Joint Services Records Research Center 
supports the veteran's position.  Moreover, there is no 
credible evidence of a diagnosis of diabetes mellitus during 
service or within 1 year of separation from service.  
Essentially, the VA's duty to provide an examination has not 
been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 C.F.R. § 3.159(a).  

The veteran has disagreed with the denial of his service 
connection claim by the RO, and maintains his exposure to 
herbicides in service justifies service connection for his 
claimed diabetic condition.

Regulations pertaining to herbicide exposure provide that if 
a veteran served on active duty in Vietnam, during the 
Vietnam era, the veteran is presumed to have been exposed to 
herbicides.  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases, including diabetes mellitus, for 
which service connection may be presumed due to herbicide 
exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran's DD-214 reflects his active duty from November 
1964 to September 1968; however, his service treatment and 
service personnel records do not reflect any service in 
Vietnam, or in the Demilitarized Zone in Korea.  Further, the 
RO was unable to verify the veteran's claims of herbicide 
exposure at Naval Air Station Quonset Point, Rhode Island 
between 1965 and 1968, after following the required steps in 
VA Manual provisions.  As no evidence of record supports the 
veteran's claim that he was exposed to herbicides in service, 
the Board may not grant the veteran's service connection 
claim for diabetes mellitus on a presumptive basis.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  The veteran's service 
treatment records are negative of any reference to, or 
treatment of, a diabetic condition.  Further, the veteran's 
August 1968 separation medical examination does not contain 
any mention of any diabetic condition.  

Private medical records submitted by the veteran reflect an 
October 1998 diagnosis of diabetes.  This places the onset of 
the veteran's diabetic condition thirty years after service 
(1968-1998).  Though this record does indicate a past 
diagnosis of diabetes, an April 1982 private treatment record 
specifically indicates that veteran had no prior history of 
diabetes at this point.  Accordingly, no medical evidence of 
record indicates the veteran had a diagnosis of diabetes 
within one year of separation from military service.  
Moreover, there is no medical opinion of record, which ties 
the veteran's current diabetic condition to his military 
service.  

The veteran's own opinion that his current diabetic condition 
is related to service is not enough to support his claim.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, his opinion alone is insufficient to provide the 
necessary nexus between his diabetic condition and his 
military service.

Based on the foregoing evidence, the Board finds that the 
veteran's diabetic condition was not present until many years 
after separation from service, and may not be presumed due to 
exposure to herbicides.  Further, he has not presented any 
competent evidence linking his current diabetic disorder to 
his period of service.  Accordingly, the Board concludes that 
a diabetic disorder was not incurred in or aggravated by 
service, and may not be presumed to having been incurred in 
service or presumed to have resulted from herbicide exposure.


ORDER

Service connection for diabetes mellitus, claimed as due to 
herbicide exposure, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


